DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claim 1 is currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Response to Arguments
Applicant’s Arguments (see Applicant’s Remarks, pages 11-18, filed February 18, 2021) with respect to independent claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent Claims 1, 5, 7, and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (ie, a judicial exception) without significantly more. The claims recite a method of organizing human interactions.  The claims recite systems and methods for two parties to enter into commercial business relationship through a 
The claims and their respective limitations each describe a client and a service provider (or deliverer) interacting with one another by sending and receiving information related to the formation of a contract between the parties. The claims and their respective limitations each describe storing and registering information in a database configured to be connectable to the parties’ respective terminals via a network and to manage the information provided from and to the respective parties.  The mere nominal recitation of a generic computer-based network and a generic network-based storage device does not take the claims out of the method of organizing human interactions grouping.
The judicial exception is not integrated into a practical application. The claims merely describes how to generally “apply” the concept of storing and managing the information provided from and to the respective parties in a networked environment.  The claimed network components are recited at a high level of generality and are merely invoked as tools to perform an existing information updating process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the abstract idea has not been integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are each directed to an abstract idea.
The claims do not include additional elements or structure sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a network based database to perform both the receiving and updating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  Mere instructions to 
Claims 2-4, 6, and 8 are rejected as being dependent upon a rejected base claim as a result of the rejection of independent Claims 1, 5, and 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al (US Patent Application Publication No. 2015/0100439).
With respect to independent Claim 1, Hashimoto et al discloses the limitations of independent claim 1 as follows:
A delivery service system comprising:
a client terminal; and	(See Pars. 0004-0014; Fig. 1; Ref. Numeral 3(client terminal)
a deliverer terminal; and	(See Pars. 0004-0014, 0021, 0022, 0025, 0026, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database)
a database configured to be connectable to the client terminal and the deliverer terminal via a network and manage information concerning a 
wherein the database registers information including a desired delivery date and time and address of a delivery destination concerning the delivery item of the client, which is inputted from the client terminal,  (See Pars. 0004-0014, 0021, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database)
the database registers a contract application which is inputted from the deliverer terminal in relation to a new item registered in the database,  (See Pars. 0004-0014, 0021, 0038,0039, 0051,0053-0056; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database)
the database registers whether or not the deliverer having inputted the contract application as to the new item is to be approved, which is inputted from the client terminal with reference to the database, so that the approved deliverer performs delivery of the new item,	(See Pars. 0004-0014, 0021, 0029, 0032-0035, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)
the database registers the desired delivery date and time of the client, the information of the deliverer having inputted the contract application, the delivery destination and status information, for each item,	(See 
the status information includes a first status representing a state until the contract application of the deliverer is approved by the client, and a second status representing that the contract application of the deliverer has been approved by the client, (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)  and
the database changes the first status to the second status in response to the approval of the deliverer from the client terminal.  (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)

With respect to Claim 2, which depends from independent Claim 1, Hashimoto et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Hashimoto et al discloses as follows:
A delivery service system according to claim 1, wherein the status information registered in the item management database for each item includes the first status representing the state until the contract application of the deliverer is approved by the client,  (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 
the second status representing that the approved deliverer is performing the delivery or representing a state until the delivery is completed by the deliverer, and	(See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)
a status representing a completion of the delivery, and	(See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)
the database changes the first status to the second status in response to the approval of the deliverer from the client terminal, (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)
changes the second status to a status representing a completion of the delivery in response to completion of the delivery from the deliverer terminal or an approval of the completion of delivery from the client terminal.  (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)

 Claim 3, which ultimately depends from independent Claim 1, Hashimoto et al teaches all of the limitations of Claim 1 and Claim 2, which are incorporated herein by reference.  With respect to Claim 3, Hashimoto et al discloses:
A delivery service system according to claim 2, wherein the database registers desired delivery date and time of the client, information of the deliverer having inputted the contract application, delivery destination and status information, as an individual column for each item, in such a way that the column is provided individually for each deliverer. (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)

With respect to Claim 4, which depends from independent Claim 1, Hashimoto et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 4, Hashimoto et al discloses:
A delivery service system according to claim 1, wherein the database further registers urgency degree/priority optionally set by the client for each item from the client terminal. (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)

With respect to independent Claim 5, Hashimoto et al discloses the limitations of independent Claim 5 as follows:
A delivery service method in a delivery service system including a client terminal, a deliverer terminal, and a database configured to be connectable to the client 
registering, in a database, information, including a desired delivery date and time and address of a delivery destination concerning a delivery item of a client, which is inputted from the client terminal,	(See Pars. 0004-0014, 0021, 0022, 0025, 0026, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database)
registering, in the database, a contract application which is inputted from the deliverer terminal in relation to a new item registered in the database, (See Pars. 0004-0014, 0021, 0038,0039, 0051,0053-0056; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database)
registering, in the database, information, representing whether or not the deliverer having inputted the contract application as to the new item is to be approved, which is inputted from the client terminal with reference to the database, so that the approved deliverer performs delivery of the new item,	(See Pars. 0004-0014, 0021, 0029, 0032-0035, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)  and
registering in the database the desired delivery date and time of the client, the information of the deliverer having inputted the contract 
wherein the status information includes a first status representing a state until the contract application of the deliverer is approved by the client, (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)
a second status representing that the contract application of the deliverer has been approved by the client, (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)  and
changing the first status to the second status in response to the approval of the deliverer from the client terminal.  (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)  

With respect to Claim 6, which depends from independent Claim 5, 
A delivery service method according to claim 5, wherein the registering in the database registers as the status information, for each item, the first status representing the state until the contract application of the deliverer is approved by the client, the second status representing that the approved deliverer is performing the delivery or representing a state until the delivery is completed by the deliverer, and a status representing a completion of the delivery, the method further comprising:
changing the first status to the second status in response to the approval of the deliverer from the client terminal,  (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)  and
changing the second status to a status representing a completion of the delivery in response to completion of the delivery from the deliverer terminal or an approval of the completion of delivery from the client terminal.  (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)
 
With respect to independent Claim 7, Hashimoto et al discloses the limitations of independent Claim 7 as follows:
A service providing system comprising:
a client terminal; (See Pars. 0004-0014; Fig. 1; Ref. Numeral 3(client terminal)
a service provider terminal; and	(See Pars. 0004-0014, 0021, 0022, 0025, 0026, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(service provider database)
a database configured to be connectable to the client terminal and the service provider terminal via a network and manage information concerning a service item of a client,	(See Pars. 0004-0014, 0021, 0022, 0025, 0026, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(service provider terminal), 3(client terminal), 17(management database), DB18(client database), DB19(service provider database)
wherein the database registers information, including a desired service date and time and address of a service target concerning the service item of the client, which is inputted from the client terminal, the database registers a contract application which is inputted from the service provider terminal in relation to a new item registered in the database,	(See Pars. 0004-0014, 0021, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(service provider terminal), 3(client terminal), 17(management database), DB18(client database), DB19(service provider database)
the database registers information, representing whether or not the service provider having inputted the contract application as to the new item is to be approved, which is inputted from the client terminal with reference to the database, so that the approved service provider performs service of the new item, the database registers the desired service date and time of the client, the information of the service provider having inputted the contract application, the service target and status information, for each item,	(See Pars. 0004-0014, 0021, 0029, 0032-
the status information includes a first status representing a state until the contract application of the service provider is approved by the client, and	(See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(service provider terminal), 3(client terminal), 17(management database), DB18(client database), DB19(service provider database), Steps 7-9 and 19)
a second status representing that the contract application of the service provider has been approved by the client, and the database changes the first status to the second status of the status information in response to the approval of the service provider from the client terminal.	(See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(service provider terminal), 3(client terminal), 17(management database), DB18(client database), DB19(service provider database), Steps 7-9 and 19)

With respect to Claim 8, which depends from independent Claim 7, Hashimoto et al teaches all of the limitations of Claim 7 which are incorporated herein by reference.  With respect to Claim 8, Hashimoto et al discloses:
A service providing system according to claim 7, wherein the status information registered in the database for each item includes the first status representing the state until the contract application of the service provider is approved by the client,	(See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(service provider terminal), 3(client terminal), 
the second status representing that the approved service provider is performing the service or representing a state until the service is completed by the service provider, and a status representing a completion of the service, (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(service provider terminal), 3(client terminal), 17(management database), DB18(client database), DB19(service provider database), Steps 7-9 and 19)  and
the database changes the first status to the second status in response to the approval of the service provider from the client terminal, and changes the second status to a status representing a completion of the service in response to completion of the service from the service provider terminal or an approval of the completion of service from the client terminal. (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0038, 0039, 0051, 0053, 0054; Figs. 1, 4-6; Ref. Numeral 2(service provider terminal), 3(client terminal), 17(management database), DB18(client database), DB19(service provider database), Steps 7-9 and 19)

With respect to independent Claim 9, Hashimoto et al discloses the limitations of independent Claim 9 as follows:
A delivery service system comprising:
a client terminal; (See Pars. 0004-0014; Fig. 1; Ref. Numeral 3(client terminal)
a deliverer terminal; (See Pars. 0004-0014, 0021, 0022, 0025, 0026, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(deliverer terminal), 3(client 
a database configured to be connectable to the client terminal and the deliverer terminal via a network and manage information concerning a delivery item of a client,  (See Pars. 0004-0014, 0021, 0022, 0025, 0026, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database)
wherein the database registers information, including a desired delivery date and time and address of a delivery destination concerning the delivery item of the client, which is inputted from the client terminal,  (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)
the database registers a contract application which is inputted from the deliverer terminal in relation to a new item registered in the database, without providing deadline for a contract application, and	(See Pars. 0004-0014, 0021, 0038,0039, 0051,0053-0056; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database)
the database registers information, representing whether or not the deliverer having inputted the contract application as to the new item is to be approved, which is inputted from the client terminal with reference to the database, so that the approved deliverer performs delivery of the new item.	(See Pars. 0004-0014, 0021, 0029, 0032-0035, 0053, 0054; Figs. 

With respect to independent Claim 10, Hashimoto et al discloses the limitations of independent Claim 10 as follows:
A delivery service method in a delivery service system including a client terminal, a deliverer terminal, and a database configured to be connectable to the client terminal and the deliverer terminal via a network and manage information concerning a delivery item of a client, (See Pars. 0004-0014, 0021, 0022, 0025, 0026, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database)  the method comprising:
registering, in a database, information, including a desired delivery date and time and address of a delivery destination concerning a delivery item of a client, which is inputted from the client terminal,	(See Pars. 0004-0014, 0021, 0022, 0025, 0026, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database)
registering, in the database, a contract application which is inputted from the deliverer terminal in relation to a new item registered in the database, without providing deadline for a contract application, and	(See Pars. 0004-0014, 0021, 0038,0039, 0051,0053-0056; Figs. 1, 4-6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database)
registering, in the database, information, representing whether or not the deliverer having inputted the contract application as to the new item is to be approved, which is inputted from the client terminal with reference to the database, so that the approved deliverer performs delivery of the new item.  	(See Pars. 0004-0014, 0021, 0029, 0032-0035, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(deliverer terminal), 3(client terminal), 17(management database), DB18(client database), DB19(deliverer database), Steps 7-9 and 19)

With respect to independent Claim 11, Hashimoto et al discloses the limitations of independent Claim 11 as follows:
A service providing system comprising:
a client terminal;  (See Pars. 0004-0014; Fig. 1; Ref. Numeral 3(client terminal)
a service provider terminal;	(See Pars. 0004-0014, 0021, 0022, 0025, 0026, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(service provider terminal), 3(client terminal), 17(management database), DB18(client database), DB19(service provider database)  and
a database configured to be connectable to the client terminal and the service provider terminal via a network and manage information concerning a service item of a client,	(See Pars. 0004-0014, 0021, 0022, 0025, 0026, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(service provider  terminal), 3(client terminal), 17(management database), DB18(client database), DB19(service provider database)
wherein the database registers information, including a desired service date and time and address of a service target concerning the service item 
the database registers a contract application which is inputted from the service provider terminal in relation to a new item registered in the database, without providing deadline for a contract application,  (See Pars. 0004-0014, 0021, 0038,0039, 0051,0053-0056; Figs. 1, 4-6; Ref. Numeral 2(service provider terminal), 3(client terminal), 17(management database), DB18(client database), DB19(service provider database)  and
the database registers information, representing whether or not the service provider having inputted the contract application as to the new item is to be approved, which is inputted from the client terminal with reference to the database, so that the approved service provider performs service of the new item.  (See Pars. 0004-0014, 0021, 0029, 0032-0035, 0053, 0054; Figs. 1, 5, 6; Ref. Numeral 2(service provider terminal), 3(client terminal), 17(management database), DB18(client database), DB19(service provider database), Steps 7-9 and 19)


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        March 18, 2021